PER CURIAM.
This is an appeal from an order of the trial court entering summary judgment for the defendant/appellee, Town of Palm Beach, in an action seeking declaratory relief. Appellant, Fred Keller, brought the action requesting the court to declare whether, under a local zoning ordinance, his property included the necessary side-yard setback (fifteen feet) to allow a second-story addition to the east side of the dwelling. We affirm the trial judge’s finding that it lacked subject matter jurisdiction to entertain appellant’s declaratory relief action, but we remand with instructions that the appropriate disposition is dismissal of the complaint, not summary judgment in favor of the Town of Palm Beach. See Park of Commerce Assocs. v. City of Delray Beach, 636 So.2d 12 (Fla.1994) (affirming the principle that decisions of local governments regarding the issuance of building permits, site plans and other develop*430ment orders are quasi-judicial and, therefore, subject to certiorari review by the courts); Grace v. Town of Palm Beach, 656 So.2d 945 (Fla. 4th DCA 1995) (affirming trial court’s dismissal of declaratory judgment action on ground that it lacked subject matter jurisdiction where the petitioners sought review of local government’s zoning decisions by declaratory relief and not certiorari).
REMANDED for correction of the final order.
DELL, POLEN and STEVENSON, JJ., concur.